Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 10, 2022 has been entered. Claims 1, 3-8 remain
pending in the application. Applicant’s amendments to the Claims have overcome the objection to the specification previously set forth in the Non‐Final Office Action mailed November 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 8-10, the meaning of the limitation, “wherein the evaluation result includes none of information regarding each of the plurality of users and none of the plurality of users is identified from the evaluation result” is unclear. What is the relationship between the intention of a user and the information regarding a user? If a user is not identified in the evaluation result, how can an intention of a user be acquired? For example, if a user in a particular seat expresses that air conditioning is not appropriate, and the air conditioning of the vehicle can be adjusted per seat, how can an intention of a user can be evaluated correctly without identifying the user?
Similar logic applies to claims 6, 7.
For purposes of examination, the limitation will be interpreted relating only to identity of the person of the user. 
Claims 3-5 and 8 are also rejected under section 112(b) for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180095614A1 to Klos et al. (hereinafter, Klos) in view of US20170351990A1 to Hecht et al. (hereinafter, Hecht), which was cited by applicant.
	Regarding claim 1, Klos discloses
An information processing apparatus comprising a processor configured to: acquire, in a predetermined period or upon occurrence of a predetermined event, first information relating to an intention of at least one of a plurality of users traveling in a same vehicle regarding a traveling environment in the vehicle; perform an evaluation of the first information by quantifying the first information; generate an evaluation result of the evaluation wherein the evaluation result includes none of information regarding each of the plurality of users and none of the plurality of users is identified from the evaluation result; and transmit the evaluation result to at least an apparatus associated with the vehicle to communicate the feeling of the at least one of the plurality of users to a driver of the vehicle {Klos: the intention application is executed on a controller [information processing apparatus comprising a processor] included in a vehicle, (paragraph [0028]); In order to detect a respective intention of a respective user, there is provision, in particular, that interaction points of the user with at least one function of a vehicle, i.e. for example an input of the user via a user interface of the vehicle, are evaluated. On the basis of a sequence of respective interaction points and/or on the basis of a respective time of respective interaction points, in particular in relation to the occurrence of a triggering event [occurrence of a predetermined event] (paragraph [0015]); an intention of a user is determined or detected on the basis over a specific period of time [predetermined period](paragraph[ 0016]); intention of a user is understood as an objective toward which the user acts through interaction with functions of the vehicle [regarding a traveling environment in the vehicle],  an intention corresponds to a desire [desire is translated from feeling] or an objective of the user during an interaction with a vehicle (paragraph [0013]); A method for making available at least one individualized user function in a vehicle having at least one user interface, the method comprising: recording data which is transferred to respective functions assigned to the at least one user interface and/or data which is output by the respective functions assigned to the at least one user interface [acquire first information relating to an intention of a user]; transferring the recorded data [first information] to a server as a function of a state of the vehicle; determining [evaluate and generate evaluation result] at least one intention [feeling] of a user of the vehicle on the basis of the data transferred to the server [determining includes calculation of data, that is, quantifying the information]; and dynamically adjusting the vehicle as a function of the at least one intention of the user [implies transmitting the evaluation result of the feeling to at least an apparatus associated with the vehicle], by way of at least one user function which is selected and/or generated on the basis of the at least one intention of the user (claim 1 of Klos)}. 
It is noted that Klos teaches that an intention of the user corresponds to a desire of the user in paragraph [0013], and desire is translated from feeling of the user. 
Hecht discloses a plurality of users traveling in a same vehicle {a ride-sharing module determining, based on input data for the co-passenger (plurality of users traveling in a same vehicle), and an output module performing an action based on the input data, (abstract)}. 
It is noted that the claimed invention does not require personal identity of the user(s). It is in the knowledge generally available to one of ordinary skill in the art that data, which is not necessary for executing the given task, is not further processed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-passenger module feature of Hecht with the user intention application device of Klos in order to accommodate feelings of multiple passengers.
Similar reasoning applies to claims 6 and 7.
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
	Regarding claim 3, which depends from claim 1, Klos further teaches:
wherein the processor is configured to: generate an instruction for adjusting the traveling environment by the vehicle based on the evaluation result; and transmit the generated instruction to the apparatus associated with the vehicle {Klos, paragraphs [0013], [0028], claim1 [generating instruction and transmitting the generated instruction to related apparatus are inherent functions of a digital controller installed at a vehicle]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Klos with the described invention of Klos in view of Hecht in order to automate the process of generating and transmitting instruction.
Regarding claim 4, which depends from claim 1, Klos discloses that the processor is configured to acquire the first information a user in the vehicle, and evaluate the first information of the user and generates evaluation result (paragraph [0028], claim 1). Hecht discloses that multiple passengers [some or all of the plurality of users] can use such functions (abstract). Limiting acquiring and evaluating functions to the first information of some passengers, or not limiting and accommodating all passengers are in the knowledge generally available to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information acquisition and evaluation features of Klos and the multiple passenger feature of Hecht with the described invention of Klos in view of Hecht in order to adjust range of passengers whose intentions are to be reflected.
Regarding claim 5, which depends from claim 1, Hecht further discloses that the apparatus associated with the vehicle is a terminal associated with the driver of the vehicle {The portable device [terminal] 34 can be referred to by other terms, such as a driver device, (paragraph [0110]); the portable devices 34 are configured with any suitable structure for performing the operations described for them, (paragraph [0111])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the portable device of Hecht with the described invention of Klos in view of Hecht in order to implement the function associated with the vehicle via a terminal associated with the driver of the vehicle.
Regarding claim 8, which depends from claim 1, Hecht further teaches: 
the first information relating to the intention of the at least one of the plurality of users includes an answer to questionnaire from the at least one of the plurality of users traveling in the same vehicle, the questionnaire including items concerning regarding a traveling environment in the vehicle {Hecht, paragraph [0167]: systems are configured to determine information requested by, or believed helpful for, the customer base on user input [questionnaire and answers] indicating the relative tag, comprising information that can be searched. The relative tag can include any of a wide variety of information that the system can use to determine the requested or helpful information}.     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input of Hecht to include user answers to questionnaire and to incorporate the modification with the described invention of Klos in view of Hecht in order to communicate with users using questionnaire. 

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that the cited references do not teach the added limitation, it is pointed out that excluding unnecessary information is in the knowledge generally available to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661